DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed November 10, 2022.  Applicant has amended claim 1.  Currently, claims 1-14 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20211214 and 20220510.

The objection of the first line of the specification is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-14 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warr et al, US 2015/0017214, is withdrawn.  However, note the new grounds of rejection based on this reference.

The rejection of claims 1-14 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hentze et al, US 2010/0286018, is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/809,589 is maintained for the reasons of record.

The rejection of claims 1-4, 6-9 and 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,738,267 is withdrawn in view of applicant’s amendments and remarks.

                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warr et al, US 2015/0017214.
Warr et al, US 2015/0017214, discloses a microcapsule having an average particle size of from 7.5-50 microns, wherein the microcapsule contains a core and a polymeric shell enclosing the core, and wherein the core contains an emulsifiable fragrance (see abstract).  It is further taught by Warr et al that the polymeric shell contains, in polymerized form, 30-80% by weight of a monoethylenically unsaturated monomer, such as a methacrylate (see paragraphs 27-33 and 40), and 20-70% by weight of a polyethylenically unsaturated monomer, such as pentaerythritol trimethacrylate (see paragraphs 32 and 41), that suitable fragrances include lilal (i.e. an aldehydic perfume; see paragraph 250), and methyl laitone (i.e. an ester perfume; see paragraph 254), that the perfume core contains a solvent, such as isopropyl myristate (i.e. a partitioning modifier; see paragraph 305), that the microcapsule is in a detergent composition that further contains fabric softeners and surfactants (see paragraphs 399-408), and that the composition is in the form of a liquid or unit dose sachets (see paragraph 407).  Specifically note Fragrance Example 1, which contains 25% by weight of isobornyl acetate (i.e. an ester moiety perfume), 15% by weight of lilial (i.e. an aldehyde moiety perfume), 6% by weight of ethyl-2-methylpentanoate (i.e. an ester moiety perfume), 5% by weight of allyl heptoate (i.e. an ester moiety perfume), 5% by weight of styrallyl acetate (i.e. an ester moiety perfume), 5% by weight of 2-methylundecanal (i.e. an aldehyde moiety perfume), and 5% by weight of vertenex (i.e. an aldehyde moiety perfume), which results in a fragrance material containing 66% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, per the requirements of instant claim 1.  Further, note that Fragrance Example 2 contains 62% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, and that Fragrance Example 3 contains 50.5% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties.  Also, note Product Examples 1-23 and Tables 1-15.  Although Warr et al is silent with respect to the acid value of their Fragrance Examples 1-3, the examiner asserts that these 3 Fragrance Examples would inherently meet the acid value requirements of the instant invention, since these 3 Fragrance Examples contain 66% by weight, 62% by weight, and 50.5% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, to achieve an acid value of greater than 5.0 mg KOH/g, absent a showing otherwise.  Furthermore, the examiner asserts that products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-14 are anticipated by Warr et al, US 2015/0017214.

Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that Warr et al, US 2015/0017214, does not teach or suggest in general a microcapsule containing a polymeric shell containing a methacrylate material and a core of the specific perfumes required in claim 1.  However, the examiner respectfully disagrees.  Specifically, the examiner asserts that Warr et al clearly discloses a microcapsule having an average particle size of from 7.5-50 microns, wherein the microcapsule contains a core and a polymeric shell enclosing the core, wherein the core contains an emulsifiable fragrance (see abstract), and wherein the polymeric shell contains, in polymerized form, 30-80% by weight of a monoethylenically unsaturated monomer, such as a methacrylate (see paragraphs 27-33 and 40), and 20-70% by weight of a polyethylenically unsaturated monomer, such as pentaerythritol trimethacrylate (see paragraphs 32 and 41).  Furthermore, as addressed in the new grounds of rejection addressed above, the examiner asserts that Fragrance Example 1 contains 25% by weight of isobornyl acetate (i.e. an ester moiety perfume), 15% by weight of lilial (i.e. an aldehyde moiety perfume), 6% by weight of ethyl-2-methylpentanoate (i.e. an ester moiety perfume), 5% by weight of allyl heptoate (i.e. an ester moiety perfume), 5% by weight of styrallyl acetate (i.e. an ester moiety perfume), 5% by weight of 2-methylundecanal (i.e. an aldehyde moiety perfume), and 5% by weight of vertenex (i.e. an aldehyde moiety perfume), which results in a fragrance material containing 66% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, per the requirements of instant claim 1.  It is further noted that Fragrance Example 2 contains 62% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, and that Fragrance Example 3 contains 50.5% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, per the requirements of instant claim 1.  Also, the examiner asserts that although Warr et al is silent with respect to the acid value of their Fragrance Examples 1-3, that these 3 Fragrance Examples would inherently meet the acid value requirements of the instant invention, since these 3 Fragrance Examples contain 66% by weight, 62% by weight, and 50.5% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, to achieve an acid value of greater than 5.0 mg KOH/g, absent a showing otherwise.  Furthermore, the examiner asserts that products of identical chemical composition cannot have mutually exclusive properties.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over copending Application No. 16/809,589 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 17, 2022